Name: Commission Regulation (EEC) No 2081/79 of 26 September 1979 laying down detailed rules for the application of the special measures for castor seeds
 Type: Regulation
 Subject Matter: economic policy;  plant product;  prices
 Date Published: nan

 27. 9 . 79 Official Journal of the European Communities No L 244/ 11 COMMISSION REGULATION (EEC) No 2081 /79 of 26 September 1979 laying down detailed rules for the application of the special measures for castor seeds are to make random on-farm checks to determine that the areas indicated in the contracts lodged are accurate ; whereas, in order to be effective, this check must cover a representative number of these areas ; Whereas, where the seed is to be processed in a Member State other than that in which it is produced, pursuant to Article 6 (2) of Regulation (EEC) No 1853/78 the granting of aid is subject to submission by the processing undertaking of a document prepared in its name in accordance with Article 10 (3) of that Regulation ; whereas, to ensure the correct application of the system, the minimum information which must be given on this document and the condi ­ tions for its submission to the authorities of the Member State of destination should be fixed ; Whereas Article 10 (4) of Regulation (EEC) No 1853/78 provides that Member States are to check the entry and processing of products at the oil mill ; whereas, to ensure the effectiveness of such checks, the term 'processing premises' should be defined and the checking procedure laid down ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures for castor seeds ('), and in particular Article 2 (5), the third paragraph of Article 3 and Article 4 thereof, Whereas, in view of the normal fluctuations of world market prices, the average world market price for castor seeds should be determined at least once a month ; Whereas provision should be made for adjusting offers and quotations to compensate for any differences in presentation , quality, conditions and place of delivery compared with the product for which the average world market price must be fixed ; Whereas, pursuant to Article 2 of Council Regulation (EEC) No 1853/78 of 25 July 1978 adopting general rules in connection with special measures for castor seeds (2), the value of oils and oil-cake on the Commu ­ nity market must be determined ; whereas this must be done by reference to the most favourable offers and quotations , both for products of Community origin and for imported products delivered Rotterdam and put into free circulation ; whereas, if offers and quota ­ tions for imported products do not satisfy this condi ­ tion regarding delivery, provision should be made for the necessary adjustments ; Whereas, in order to facilitate checks on entitlement to aid, a deadline should be set for the lodging of the contracts referred to in Article 1 (2) of Regulation (EEC) No 2874/77 ; Whereas, in order to facilitate the application of the system of aid, the starting date for the marketing year should be taken as the operative date for the conver ­ sion rate to be applied to the minimum price referred to in Article 2 of Regulation (EEC) No 2874/77 ; Whereas in accordance with Article 10 (2) of Regula ­ tion (EEC) No 1853/78 the producer Member States Whereas the stock records of the manufacturers should be used as a basis for this check ; Whereas , in order to facilitate the marketing of castor seeds, the amount of aid applicable should be that in force on the day when the oil processing undertaking requests the competent agency to take over inspection of the products at the mill ; Whereas, to ensure the efficient functioning of the aid system, provision should be made for the Member States to issue a certificate stating the quantity entitled to aid and the amount thereof ; whereas, for adminis ­ trative reasons, provision should be made for the seed to be processed within a certain period ; Whereas , to ensure the uniform application of the aid system , detailed rules for payment of the aid should be laid down ; Whereas it should be specified how often the aid should be fixed ; whereas it is sufficient for the aid to be put into effect at least once a month ; (') OJ No L 332, 24 . 12 . 1977, p . 1 . (2 ) OJ No L 212, 2 . 8 . 1978 , p . 1 . No L 244/ 12 Official Journal of the European Communities 27 . 9 . 79 Whereas, to facilitate the proper administration of the aid system, it is desirable that the Member States provide the Commission with regular information on the production and processing of the seed ; Whereas the foregoing recitals had already been used as the basis for Regulation (EEC) No 2290/78 of 28 September 1978 laying down detailed rules for the application of the special measures for castor seeds (*), as amended by Regulation (EEC) No 996/79 (2 ) ; whereas, however, the operation of this Regulation has revealed certain difficulties, both as to substance and of a textual nature ; whereas it should therefore be replaced by this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, and insurance costs from the point of shipment or loading to the frontier crossing point ; ( f) products delivered cif, they shall be increased by 0-393 ECU per 100 kilograms to take into account unloading and forwarding costs at Rotterdam . 2 . For purposes of paragraph 1 , only the lowest loading, transport and insurance costs shall be taken into account. Article 3 Where Article 2 of Regulation (EEC) No 1853/78 applies, the following quantities and processing costs shall be used :  44 kilograms of oil ,  46 kilograms of oilcake,  6 ECU per 100 kilograms of seeds . HAS ADOPTED THIS REGULATION : World market price Article 1 1 . During the most representative period for sales of Community seeds, the world market price for castor seeds shall be determined once a month . However, if the market situation changes significantly the said price may be changed during the intervening period . 2 . This price shall be fixed per 100 kilograms and shall be calculated on the basis of the most favourable offers and quotations . Article 2 1 . Where the offers and quotations for castor seeds relate to : (a) products presented otherwise than in bulk, they shall be adjusted by deducting 0-568 ECU per 100 kilograms ; (b) a quality other than the standard quality for which the guide price was fixed, they shall be adjusted on the basis of the coefficient shown in Annex A ; (c) products delivered c . and f., they shall be increased by 0-2 % to take insurance costs into account ; (d) products delivered cif to a frontier crossing point other than Rotterdam, they shall be adjusted on the basis of the difference in transport and insur ­ ance costs in relation to a product delivered Rotterdam ; (e) products delivered fas, fob of otherwise , they shall be increased, as appropriate, by loading, transport Control measures Article 4 The contracts referred to in Article 2 (2) of Regulation (EEC) No 2874/77 shall be lodged by 31 May each year . Article 5 The random checks referred to in Article 10 (2) of Regulation (EEC) No 1853/78 shall cover at least 5 % of the total area concerned . Article 6 The agency appointed for that purpose by the producer Member State shall verify : (a) that the contracts lodged satisfy the conditions laid down in Article 2 (2) of Regulation (EEC) No 2874/77 and in Regulation (EEC) No 1193/78 , and in particular that the minimum price is observed ; (b) that the quantity of seeds in respect of which aid is applied for, or in respect of which the document provided for in Article 10 has been issued , corres ­ ponds to the quantity that can be produced on the area concerned . Article 7 The conversion rate to be applied to the minimum price, fixed in ECU, shall be the representative rate in force on the starting date for the marketing year concerned . (') OJ No L 275, 30 . 9 . 1978 , p. 83 . (2 ) OJ No L 125, 22 . 5 . 1979 , p. 7 . 27 . 9 . 79 Official Journal of the European Communities No L 244/ 13 Article 8 For purposes of the verification referred to in Article 6 (b) the agency appointed by the producer Member State shall : (a) if the checks referred to in Article 5 are carried out, determine the areas to be used for calculating the quantity which can be produced ; (b) in other cases, use the area indicated in the contract . Article 9 The quantity which can be produced shall be deter ­ mined, in particular, in the light of the yields per hectare as ascertained by random checks . Article 10 1 . The document referred to in Article 6 (2) of Regulation (EEC) No 1853/78 shall be issued on request for each consignment in one original and one copy by the authority appointed by the producer Member State . 2 . The document shall be called 'Certificate of conformity for the purposes of Community aid for castor seeds' and shall contain at least the following information :  the name and address of the processing premises which concluded the contract referred to in Article 2 (2) of Regulation (EEC) No 2874/77,  the quantity of seeds eligible for aid in accordance with Article 6 (b),  a serial number, the date of issue , the stamp and signature of the competent authorities . Furthermore, this document shall certify that the contract conforms to requirements and shall state that the seed qualifies for aid . 3 . The original of the document shall be returned to the person concerned and the copy shall be retained by the issuing authority . 4 . This document and the customs certificate of release for consumption or a copy thereof, shall be presented by the processing firm to the agency appointed by the Member State where the seeds are processed . The certificate of conformity shall be retained by that agency . 5 . The competent authority in the Member State where the seeds are processed shall request any further items it considers necessary in order to verify that the seeds entering the processing premises are identical with those for which the certificate of confor ­ mity was issued . Article 11 1 . For the purposes of this Regulation 'processing premises ' shall mean : (a) any building or other place within the precincts of an establishment processing castor seeds into oil ; and (b) if the products concerned cannot be stored in those precincts , any place of storage situated outside them which is sufficiently secure for the purposes of controlling the stored products and which has been approved in advance by the agency responsible for control . 2 . The agency appointed by the Member State where the seeds are processed shall verify that the quantity of the seeds on entry in the premises where they are to be processed corresponds :  to the quantity determined according to Article 6 (b) if the seeds are processed in the Member State where they are produced ,  or otherwise to the quantity stated on the docu ­ ment referred to in Article 10 (3 ) of Regulation (EEC) No 1853/78 . The competent agency shall grant aid only in respect of the quantity referred to in the two abovementioned indents . 3 . The taking of samples , the reduction of labora ­ tory samples to samples for analysis and the determi ­ nation of the moisture content and impurities shall be carried out by a uniform method for the whole Community . However, until a Community method is adopted , the Member States may continue to use methods of their choice . Article 12 Except in cases of force majeure, castor seeds whose entry into the processing premises has been verified pursuant to Article 1 1 may not leave those premises until they have been processed ; otherwise , the entitle ­ ment to aid will be forfeited . Article 13 For the purposes of the checks referred to in Article 10 (4) of Regulation (EEC) No 1853 /78 , the processing premises shall keep separate accounts for castor seeds harvested in the Community and imported castor seeds , which shall include details of :  the quantities of seeds which have entered the manufacturer's premises , specifying the net weight of the product as received , and for products harv ­ ested in the Community the moisture content and the impurities content ;  movements of seeds between the buildings or other places referred to in Article 11 ( l)(a) and places of storage referred to in Article 11 ( 1 ) (b) ;  the quantities of seeds processed , the quantities of oil and oilcake produced and the quantities of seeds , of oil and of oilcake which left the manufac ­ turer's premises . No L 244/ 14 Official Journal of the European Communities 27 . 9 . 79 4 . Except in cases of force majeure, the certificate shall carry with it the obligation to process the quan ­ tity indicated in the certificate within 270 days of its date of issue . This obligation shall be considered to be fulfilled when the quantity processed , as determined in accor ­ dance with the method set out in Annex B, does not fall by more than 2 % below the quantity indicated . This quantity shall refer to a product with moisture and impurity contents corresponding to those in respect of which the aid is fixed . Article 14 1 . The application referred to in Article 6 ( l)(b) of Regulation (EEC) No 1853/78 shall be submitted by the manufacturer at the earliest when the products referred to in Article 1 1 of this Regulation enter his premises , and in any case before they are processed . This application shall be made in writing. 2 . An application submitted in accordance with paragraph 1 shall be equivalent to an application for aid . 3 . This application may be made only in respect of one or more lots . ' Lot ' shall mean a specific quantity of castor seeds to which a number is given at the time of entry into the manufacturer's premises and in respect of which an analysis is carried out in accor ­ dance with Article 11 . 4 . An application for aid shall give at least the following information :  surname , forenames and address of the applicant,  the quantity of castor seeds in respect of which the application is made ,  the number of the lot or lots concerned . Aid Article 1 5 The aid granted shall be that applying on the day on which the application referred to in Article 6 ( l)(b) of Regulation (EEC) No 1853 /78 is lodged . Article 17 1 . Aid shall be granted only for castor seeds which are of sound , genuine and merchantable quality . 2 . Aid shall be paid on presentation of the certifi ­ cate and after attestation by the agency responsible for control that the seeds specified in the certificate were processed during the period referred to in Article 16 (4). Aid shall be paid within 120 days of the presenta ­ tion of the certificate . If the total quantity is not processed within the period referred to in Article 16 (4), aid shall be paid pro rata in respect of the quanti ­ ties which have been so processed . Article 18 1 . The most representative period for the sale of Community seeds shall be 1 October to 31 December. 2 . The aid in force during this period shall be fixed once a month and in such a way as to ensure its appli ­ cation from the first day of the month following the date on which it is fixed . However, if the market situa ­ tion changes significantly , it shall be changed in the intervening period . The last aid fixed during the period in question shall be valid for the rest of the marketing year . 3 . The Commission shall communicate to the Member States , as soon as it is fixed , and in any case before the date from which it is to be applied , the amount of aid to be granted per 100 kilograms of product . A rticle 1 9 1 . The Member States shall inform the Commis ­ sion , where appropriate on their appointment, of the name and address of the agencies appointed to imple ­ ment the special measures for castor seeds . Article 16 1 . After verifying the application referred to in Article 6 ( l)(b) of Regulation (EEC) No 1853 /78 , the competent agency shall issue an aid certificate showing :  the quantity of castor seeds entitled to aid , the weight expressed in kilograms and adjusted according to the method laid down in Annex B ,  the amount of aid granted . 2 . The certificate shall be made out in at least two copies , of which one is issued to the applicant and the second kept by the issuing agency . 3 . Member States may grant an advance of the aid referred to in Article 8 of Regulation (EEC) No 1853 /78 , to the holder of an aid certificate , provided that adequate guarantees are given . 27 . 9 . 79 No L 244/ 15Official Journal of the European Communities The Commission shall forward this information to the other Member States . 2 . The producer Member States shall inform the Commission : (a) by 30 June of each year, of the number of contracts lodged and the total area indicated therein ; (b) by 30 September of each year, of the total areas under castor seeds, as used for purposes of Article 8 ; (c ) by 31 December of each year, of the quantities of seed for which the correspondence referred to in Article 6 (b) has been established ; (d) not later than the third month following the end of the marketing year, of the quantities for which aid has been granted and of the amount paid during the previous marketing year . 3 . The Member States in which castor seeds of Community origin are processed shall inform the Commission : (a) during the period referred to in Article 18 ( 1 ) by the 15th of each month , of the quantities of castor seeds for which aid has been requested during the previous month ; (b) during the remainder of the marketing year, by the end of the month following the end of the marketing year, of the quantities of seeds for which aid has been requested during that part of the year. 4 . The Commission shall provide Member States with regular summaries of the figures provided in accordance with paragraphs 1 to 3 . Article 20 Regulation (EEC) No 2290/78 is hereby repealed . Article 21 This Regulation shall enter into force on 1 October 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1979 . For the Commission Finn GUNDELACH Vice-President No L 244/ 16 Official Journal of the European Communities 27 . 9 . 79 ANNEX A Coefficients of equivalence for castor seeds Amount to be deducted ECU/100 kg Amount to be added ECU/100 kg Castor seeds from  Sudan , Ehtiopia  Tanzania , Uganda, Kenya  Paraguay, Ecuador  Nicaragua, Philippines  Pakistan  Thailand  China  Other countries 2.400 1.904 0-215 2.006 0-170 1.785 2.059 2.081 ANNEX B Method of calculating the weight of castor seeds 100  (i + h) X q = X 100  (i , + h ,) i = impurity of seeds, the weight of which is to be determined h = moisture of seeds , the weight of which is to be determined ii = impurities h ] = moisture of the quality for which the aid is fixed q = quantity of the products as received, expressed in kg, the weight of which is to be determined X = weight of the products expressed in kg Notes : Only the first two decimal places shall be taken into consideration for the moisture and impurities content.